>




                                                                                         iQ5,Sc^7-0^-
JASON C. CASHON                            266tn JUDICIAL DISTR                                     CANDY PERRY

  - District Judge -: '                        Donald R. Jones Justice Center                       Court Coordinator
Board Certified - Criminal Law                         112 W. College
Texas Board pf.Legal-Specialization.                   P.O. Box 1427                              THOMAS JOHNSON
                                                Stephenville, Texas 76401                           Official Court Reporter
                                                  Phone (254) 965-1485
                                                  Fax (254)965-4287                               VIRGIL THOMPSON
                                               districtcourtaico.erath.tx.us                             Bailiff



                                                    April 27, 2015


                                                                                DATE:    £?<«• - oh- 2.01 c
                                                                                FILE IN WRII,FILE
          Hon. Abel Acosta                                                      BY:
          Clerk, Texas Court of Criminal Appeals
          P. O. Box 12308
          Austin, Texas 78711

          Re:        ALEXANDER, WALTON JOHN AKA ALEXANDER, JOHN WALTON
          CCA No. WR-53,367-03
          Trial Court Case No. CR10295C


         ,Dear.Mr.. Acosta:                        "•';.••.••/•".••.'                               r'Z •' •- •

         :On January 14, 2015, the Court ordered this trial court to resolve specific issues in the
          above-referenced proceeding relating to the defendant's application for a writ of habeas
          corpus. The Court ordered resolution of the issues within 90 days, and supplementation
          of the record within 120 days.

          The undersigned has been assigned as a senior judge to preside over the underlying
          district court proceedings. I today learned of the status of the Court's order which was
          entered more than 90 days ago. Having reviewed the Court's Order and instructions
          contained therein, I am of the opinion that the issues required may be addressed and the
          supplemental record submitted within 60 days of each respective deadline.

          Accordingly, the trial court respectfully requests an extension of time to resolve fact issues
          (as set out in the Court's Order) until June 13, 2015. Further, the trial court respectfully
          requests an extension of time for the trial court clerk to submit supplemental record
          materials until July 13, 2015.


                                                                                COURTOF I
                                                                                                        UlB
                                                                                        0*29 2015
Should the Court or Court Clerk have additional instructions, please do not hesitate to
contact me.




 )onald R. Jo
Senior District
Sitting by Assignment
266th Judicial District
Erath County, Texas